United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              November 15, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 05-11050
                                          Summary Calendar


UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                          Appellee,

                                                 versus

DAVID WATKINS also known as DAVID MICHAEL WATKINS,

                                                                                         Defendant-
                                                          Appellant.

                     -----------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Northern District of Texas
                                    USDC No. 4:05-CR-37-ALL
                     -----------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       David Watkins pleaded guiltypursuant to a written plea agreement to managing or controlling

a drug-involved premises in violation of 21 U.S.C. § 856 and was sentenced to a 135-month term of

imprisonment. Watkins argues that 1) the district court erred in determining the quantity of drugs

attributable to him for sentencing purposes, 2) his sentence is unreasonable, and




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
3) decisions of this court following United States v. Booker, 543 U.S. 220 (2005), have rendered the

Sentencing Guidelines “constructively mandatory.”

       We review Watkins’s challenge to the drug quantity attributable to him for sentencing

purposes for plain error. See United States v. Alvarado-Santilano, 434 F.3d 794, 795 (5th Cir.

2005), cert. denied, 126 S. Ct. 1812 (2006). Because Watkins did not offer any evidence to show

that the Presentence Report (PSR) was unreliable or that its factual findings were untrue, the district

court did not commit error, plain or otherwise, by accepting the PSR’s drug quantity determination.

See United States v. Betancourt, 422 F.3d 240, 248 (5th Cir. 2005); United States v. De

Jesus-Batres, 410 F.3d 154, 164 (5th Cir. 2005), cert. denied, 126 S. Ct. 1020 (2006). Watkins’s

sentence, at the bottom of the advisory guidelines range, is presumed reasonable, and Watkins has

not rebutted that presumption. See United States v. Alonzo, 435 F.3d 551, 554-55 (5th Cir. 2006).



       Watkins’s argument that decisions of this court, including United States v. Mares, 402 F.3d

511 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005), and Alonzo, rendered the Guidelines constructively

mandatory is unconvincing. Moreover, a panel of this court may not overrule another panel’s

decision without en banc reconsideration or a superseding contrary Supreme Court decision. See

United States v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).

       AFFIRMED.